Citation Nr: 1107254	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-31 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred from February 7-12, 2008, at the Palms of 
Pasadena Hospital in St. Petersburg, Florida.

REPRESENTATION

Appellant represented by:  Rocco J. Sicurello


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the military from March 1954 
to March 1958.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2009 decision of the Department of Veterans Affairs 
Medical Center (VAMC) in Bay Pines, Florida.


FINDINGS OF FACT

1.  The Veteran does not have any adjudicated service-connected 
disabilities.

2.  On February 7, 2008, the Veteran began experiencing shortness 
of breath and had a non-productive cough.  

3.  The Veteran consequently was evaluated in the emergency room 
of the Palms of Pasadena Hospital and then admitted for further 
evaluation and workup.  He later received diagnoses of 
respiratory insufficiency with chronic obstructive pulmonary 
disease (COPD) exacerbation, diabetes, hypertension, and history 
of pacemaker defibrillator placement.

4.  The Veteran told the treating physician that he normally 
receives treatment at the local VAMC in Bay Pines, but he could 
not remember his last appointment there.  He also said it was too 
far to drive, but did not offer any additional information.  
However, the treating physician noted the Veteran's numerous 
hospitalizations for COPD and congestive heart failure 
exacerbation at the Palms of Pasadena Hospital, as well as his 
treatment by numerous physicians at this hospital.  

5.  From the Palms of Pasadena Hospital, it is approximately 4 
miles to the Bay Pines VAMC.



6.  The distance from the Veteran's home to the Bay Pines VAMC is 
approximately 129 miles, which is even slightly less than the 
approximately 131 miles from his home to the Palms of Pasadena 
Hospital, where he received the treatment at issue from February 
7-12, 2008.

7.  Therefore, the VAMC in Bay Pines was just as feasibly 
available or accessible to the Veteran for this treatment as was 
the Palms of Pasadena Hospital; moreover, a VA physician has 
determined the Veteran's condition sufficiently stabilized as of 
February 8, 2008, such that he could have been transferred to the 
Bay Pines VAMC for any necessary additional evaluation or 
treatment.

8.  VA resultantly has agreed to pay (or already paid) these 
initial unauthorized medical expenses the Veteran incurred at the 
Palms of Pasadena Hospital on February 7 and 8, 2008, but has 
continued to deny his remaining expenses from February 9th until 
his discharge on February 12, 2008.


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of these 
remaining unauthorized medical expenses incurred from February 9-
12, 2008, at the Palms of Pasadena Hospital in St. Petersburg, 
Florida.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 17.52(a), 17.1000-17.1002 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

When a claim is being denied as a matter of law, the duty-to-
notify-and-assist provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 
Vet. App. 534 (2002) (indicating the VCAA has no effect on an 
appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The 
VCAA does not apply in these situations because the issue 
presented is solely of statutory and regulatory interpretation 
and/or the claim is barred as a matter of law in that it cannot 
be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 
U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

For reasons and bases that will be discussed, the Board is partly 
denying the Veteran's claim because he does not have any 
adjudicated service-connected disabilities, so does not, and 
cannot possibly, qualify for payment or reimbursement of the 
unauthorized medical expenses in question according to the 
requirements of 38 U.S.C.A. § 1728 because this statute is 
predicated entirely on him at least having one service-connected 
disability (and irrespective of whether the treatment in question 
was for that particular disability).  This clearly is not the 
case, here, so the VCAA does not apply to this component of the 
claim.

As also will be explained, however, there remains the possibility 
of the Veteran having these medical expenses in question 
reimbursed if he alternatively satisfies the requirements of 
38 U.S.C.A. § 1725 (the Millenium Act).  But for reasons and 
bases that also will be discussed, he does not, primarily given 
the accessibility of the local VAMC in Bay Pines that could have 
provided the care he needed, certainly, as a VA physician 
concluded, after the initial two days (February 7 &8), so from 
February 9-12, 2008.



The VCAA requires that VA notify the Veteran of the type of 
evidence and information needed to substantiate his claim, 
including apprising him of whose specific responsibility (his or 
VA's) it is for obtaining this supporting evidence.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  For a claim, as here, pending before VA on 
or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claim.  See 73 FR 
23353 (Apr. 30, 2008).

TheVAMC did not send the Veteran a VCAA notice letter, per se, 
including prior to initially denying his claim in the January 
2009 decision that he appealed to the Board.  And, ideally, VCAA 
notice should be provided prior to an initial unfavorable 
decision on a claim by the Agency of Original Jurisdiction, 
which, in this particular instance, was the VAMC rather than the 
local regional office (RO).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Nevertheless, even if, as here, there 
was not this pre-adjudicatory notice, this timing error can be 
effectively rectified ("cured") by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
including in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to participate 
effectively in the adjudication of his claim.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In response to his January 2009 Notice of Disagreement (NOD), 
which his brother submitted on his behalf identifying 
circumstances he believes mitigate against denying the Veteran's 
claim, including his dementia, the VAMC sent the Veteran an SOC 
in June 2009 discussing the reasons and bases for denying his 
claim and citing the applicable statutes and regulations.  In 
response to that SOC, his brother submitted an August 2009 
substantive appeal (VA Form 9), again on his behalf, presenting 
further argument in support of the claim.  Also in the file is a 
copy of VA Form 21-22a appointing the brother as the Veteran's 
representative or power of attorney (custodian) because of his 
dementia.

The VAMC has not had reason to readjudicate the claim since the 
NOD, SOC and VA Form 9 because no additional evidence has been 
identified or submitted that might change the result of the prior 
adjudication.  See Medrano v. Nicholson, 21 Vet. App. 165, 173 
(2007).  Moreover, the Veteran and his custodian brother now have 
a demonstrated awareness of the type of evidence and information 
needed to substantiate the claim, such that the Board may proceed 
with the adjudication of the claim without any undue prejudice 
from them not having received a VCAA notification letter, per se.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that 
VCAA notice errors are not presumptively prejudicial, rather, 
dependent on the specific facts and circumstances of a particular 
case, and that, as the pleading party, the Veteran, not VA, has 
the evidentiary burden of proof for showing how a VCAA notice 
error in timing or content is unduly prejudicial, meaning outcome 
determinative of the claim).

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that is 
provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non- prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the Veteran, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

II.  Entitlement to Payment or Reimbursement of the Unauthorized 
Medical Expenses incurred from February 7-12, 2008

As reason or justification for paying these unauthorized private 
medical expenses, the Veteran's power-of-attorney (POA), his 
brother, claims the Veteran suffers from second-stage dementia, 
for which he did not receive proper medical care.  The Veteran's 
brother also stated in the VA Form 9 that the Veteran has no 
recollection of this treatment received in February 2008, either 
the circumstances that precipitated or led to it or what 
ensuingly occurred.  Further, the Veteran's brother argues that 
the Veteran was incapable of making a reasoned decision as to 
where to receive treatment and, therefore, should have been taken 
to a VA hospital (so apparently even if involuntarily).

The first point worth noting is that the discharge summary 
indicates the Veteran stabilized by February 8 and was sent home 
with medications to treat his conditions on February 12, 2008.  A 
VA physician has agreed the Veteran's condition sufficiently 
stabilized as of February 8, 2008, such that he could have been 
transferred to the Bay Pines VAMC for any necessary additional 
evaluation or treatment.  Consequently, VA has agreed to pay (or 
already paid) these initial unauthorized medical expenses he 
incurred at the Palms of Pasadena Hospital on February 7 and 8, 
2008, but has continued to deny his remaining expenses from 
February 9th until his discharge on February 12, 2008.

There are two potentially applicable statutes, 38 U.S.C.A. § 1725 
(the Millennium Act) concerning reimbursement for emergency 
treatment and 38 U.S.C.A. § 1728 concerning reimbursement of 
certain medical expenses.  Application of either statute is 
generally dependent on whether the Veteran has an adjudicated 
service-connected disability.

The admission of an appellant to a non-VA hospital at the expense 
of VA generally must be authorized in advance.  38 C.F.R. § 17.54 
(2010).  See Malone v. Gober, 10 Vet. App. 539, 541 (1997); see 
also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 
1995) ("Authorization in advance is essential to any 
determination as to whether the Department is or is not going to 
furnish the contract care.").  In the case of an emergency that 
existed at the time of admission, an authorization may be deemed 
a prior authorization if an application is made to VA within 72 
hours after the hour of admission.  38 C.F.R. § 17.54 (2010).

In this particular case at hand, there is no indication that 
prior authorization for the treatment the Veteran received from 
February 7-12, 2008, had been granted and, indeed, the Veteran is 
not claiming that it was since the need for treatment was so 
sudden and unexpected.  

Under 38 U.S.C.A. § 1728, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by VA, may be paid when the Veteran 
received care for: (a) an adjudicated service- connected 
disability; (b) nonservice-connected disabilities associated with 
and held to be aggravating an adjudicated service-connected 
disability; (c) any disability of a Veteran who has a total 
disability permanent in nature resulting from a service-connected 
disability; or (d) any illness, injury or dental condition in the 
case of a Veteran who is participating in a rehabilitation 
program under 38 U.S.C. Chapter 31 and who is medically 
determined to be in need of hospital care or medical services for 
any of the reasons enumerated in Sec. 17.48(j).  38 U.S.C.A. § 
1728(a)(2) (West 2002); 38 C.F.R. § 17.120(a) (2010).

Unfortunately, the Veteran has no adjudicated service-connected 
disabilities.  Consequently, there is no possibility that he 
meets any of these requisite elements under 38 U.S.C.A. § 1728 
(a)-(c) for payment or reimbursement of the expenses of care not 
previously authorized, in a private or public hospital not 
operated by VA, as these provisions all depend upon the existence 
of a service- connected disability.  There also is no evidence or 
allegation he is participating in a vocational rehabilitation 
program under 38 U.S.C. Chapter 31, which in certain instances 
might have qualified him under 38 U.S.C.A. § 1703(a) or 38 
U.S.C.A. § 1728(d).

Consequently, the only possible means to reimbursement of the 
unauthorized medical expenses in this case is by way of 38 
U.S.C.A. § 1725, for treatment of disabilities that are not 
service connected, pursuant to the Millennium Act, as described 
below.

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities that has not been 
previously authorized may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted by 
Congress as part of the Veterans Millennium Health Care and 
Benefits Act, Pub. L. No. 106-117, 113 Stat. 1553 (1999).  The 
provisions of the Act became effective as of May 29, 2000.  To be 
eligible for reimbursement under this authority the Veteran has 
to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. Chapter 
17 within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider;

and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002.  See also 38 U.S.C.A. § 1725.

The Court has observed that, given the use by Congress of the 
conjunctive 'and' in the statute, statutory requirements would 
have to be met before reimbursement could be authorized.'  
Malone, 10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 
325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993); Zimick v. 
West, 11 Vet. App. 45, 49 (1998).  That is to say, these criteria 
are conjunctive, not disjunctive; thus, all criteria must be met.  
See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991).

Turning back now to the facts of this particular case.  On 
February 7, 2008, the Veteran presented at the Palms of Pasadena 
Hospital in St. Petersburg, Florida, with complaints of shortness 
of breath and a nonproductive cough since the early morning.  The 
treating physician, Dr. M.S., noted the Veteran had 
"numerous hospitalizations at [the] facility for COPD and 
congestive heart failure exacerbation" and also had received 
treatment at the Palms of Pasadena Hospital from various 
physicians.  Further, the Veteran stated that he normally 
receives treatment at the VA hospital, but that it was too far 
away.

In support of the Veteran's claim for payment or reimbursement, 
the Veteran's brother claims the Veteran suffers from second-
stage dementia, so was unaware of what was truly happening at the 
time because he did not have full control of his faculties and, 
therefore, could not reasonably have been expected to direct the 
course of his treatment.  The brother claims the Veteran has no 
recollection whatsoever of his treatment at the Palms of Pasadena 
Hospital in February 2008 and, thus, should have been taken to 
the nearest VAMC, so apparently even if involuntarily.



Regrettably, though, since the Veteran does not meet all of the 
requirements of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, 
particularly subsection (c), reimbursement is prohibited.  
Concerning the provisions of subsection (c), which requires 
evidence that a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand would 
not have been considered reasonable by a prudent layperson, such 
as arriving at the hospital in an ambulance.  There is simply no 
evidence the Veteran attempted to seek treatment at the VA 
treatment facility at any point during his hospitalization, or 
that he arrived via ambulance or other means.  In fact, the 
brother's allegation as to why reimbursement or payment is 
warranted is that the Veteran was unaware of what was going on at 
the time of treatment due to his second-stage dementia and should 
have been sent to a VA hospital.  However, the private treating 
physicians' notes regarding the Veteran's condition during his 
treatment from February 7-12, 2008, fail to indicate he was 
unaware of his surrounds or seeking a transfer to a VA facility.  
Indeed, as discussed above, Dr. M.S. specifically noted the 
Veteran's "numerous" treatments by various physicians at the 
Palms of Pasadena Hospital, as well as prior hospitalizations of 
the Veteran for related conditions.  The Veteran claimed that the 
nearest VA hospital was too far away to have been treated there, 
instead, however, there was no request for transfer to a nearby 
VAMC even once he was stabilized.  This is particularly telling 
since the nearest VAMC was just some four miles from the Palms of 
Pasadena Hospital.  Moreover, a comparison of the distances from 
the Veteran's home to the Palms of Pasadena Hospital versus to 
the Bay Pines VAMC reveals it is even a lesser distance to the 
VAMC - about 129 miles in comparison to 131 miles.  At worst, 
they are nearly the same distance,  It therefore cannot 
reasonably be said this VAMC was not feasibly accessible or 
available to provide the necessary care, especially since there 
is no indication this VAMC was ill-equipped or understaffed to 
provide the type of care needed.



The Board therefore need not discuss whether the Veteran meets 
any of the other criteria of this statute and regulation, as the 
failure to meet any of them precludes payment or reimbursement of 
unauthorized medical expenses.  It is worth reiterating in this 
regard that, given the use by Congress of the conjunctive "and" 
in this statute and regulation, all of the requirements would 
have to be met before reimbursement could be authorized.  See 
Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995).  See also Hayes v. Brown, 6 
Vet. App. 66 (1993) and Zimick v. West, 11 Vet. App. 45, 49 
(1998).

Because the Veteran does not meet all of the requirements of 38 
U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 for payment or 
reimbursement of the medical expenses in question, the 
preponderance of the evidence is against his claim, in turn 
meaning there is no reasonable doubt to resolve in his favor and 
that the Board has no choice but to deny his claim.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Lastly, while the Board empathizes with the Veteran, especially 
considering his reported advanced (second-stage) dementia, the 
Board is bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  38 U.S.C.A. § 1725. The Board 
does not have authority to grant benefits simply because it might 
perceive the result to be inequitable.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
"No equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).




ORDER

The claim for payment or reimbursement of the unauthorized 
medical expenses incurred from February 9-12, 2008, at the Palms 
of Pasadena Hospital in St. Petersburg, Florida, is denied.

*The initial expenses incurred at this hospital on February 7 and 
8, 2008, to the point of stabilization, apparently already have 
been approved.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


